Citation Nr: 9930583	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right leg.  

2.  Entitlement to service connection for a scar of the left 
side of the nose.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active service as a merchant marine; his DD 
Form 214 certified the specific periods of active duty as 
being aboard the A.P. HILL (Official No. 242391) from 
November 3, 1942 to May 28, 1943, the BENJAMIN R. MILAM 
(Official No. 243582) from June 25, 1943 to August 30, 1943, 
the PAN GEORGIA (Official No. 219251) from September 13, 1943 
to October 7, 1943, the BIRCH COULIE (Official No. 242850) 
from October 12, 1943 to November 10, 1943, the TRIMOUNTAIN 
from December 16, 1944 to February 3, 1945 (Official No. 
219394), the SCOTTS BLUFF from March 23, 1945 to July 16, 
1945 (Official No. 245778).  The record also reflects that 
the veteran served aboard the S/S.WASHINGTON from August 29, 
1945 to November 28, 1945 (Official No. 220437).  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 1996, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDINGS OF FACT

The claims for service connection for peripheral neuropathy 
of the right leg and a scar on the left side of the nose are 
not plausible.  


CONCLUSION OF LAW

The claims for service connection for peripheral neuropathy 
of the right leg and a scar on the left side of the nose are 
not well grounded.  38 U.S.C.A § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases, including peripheral neuropathy, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
The veteran claims, in essence, that he is entitled to 
service connection for peripheral neuropathy of the right 
leg.  In support thereof, the veteran maintains that he 
injured the right leg in 1943 while service aboard the BIRCH 
COULIE (COULIE) when a refueling boom broke and struck the 
top of the right foot and ankle area.  Since that time, the 
veteran asserts that he had complications involving the right 
lower extremity.  

The Board notes that there are no service medical records 
which substantiate the claim of a right leg injury.  Public 
Health service microfilm has been associated with the 
veteran's claims file; however, this evidence is 
disintegrating and unusable.  The record also contains a 
letter and copies of Official LogBook of the COULIE dated 
from January 1943 to May 1944.  These records do not contain 
medical entries.  Also of record is a letter from the United 
States Department of Transportation dated in April 1968 which 
contains copies of discharge certificates and reference to 
Public Health Service.  

Post service medical records reflect treatment for peripheral 
neuropathy of the right leg in the 1990s.  Private medical 
records dated in June and August 1992 reflect a diagnosis of 
peripheral neuropathy which was felt to possibly be secondary 
to diabetes.  When examined by VA in September 1992, the 
veteran related the previously noted service history of the 
right lower extremity injury.  The veteran stated that the 
right leg became swollen, blue, and was extremely painful.  
He noted residual numbness in the right foot, right ankle, 
and in the anterior aspect of the distal right lower leg.  A 
diagnosis of past history of injury to right foot, ankle, 
distal right lower leg with residuals of neuropathy in that 
area.  

The veteran's claim for service connection for peripheral 
neuropathy of the right leg is not plausible.  In reaching 
this determination, the Board notes that while the veteran 
may have sustained an injury to his right leg in service, 
there is no competent medical evidence linking his current 
diagnosis of peripheral neuropathy of the right leg to 
service.  The Board notes that the VA examiner's diagnosis 
may suggest a relationship between the veteran's right leg 
disorder and service.  In the absence of service medical 
records substantiating the veteran's injury, the diagnosis is 
based on a history provided by the veteran.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the Court found that the 
unenhanced reports of a history transcribed by a medical 
examiner do not constitute competent medical evidence to 
render a claim well grounded.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  In the absence of competent medical evidence 
establishing a medical nexus between the veteran's right 
lower extremity disability and service, the Board must find 
that the veteran's claim for service connection for 
peripheral neuropathy of the right leg is not plausible.  

In addition, the veteran is not entitled to service 
connection for peripheral neuropathy of the right leg on a 
presumptive basis.  Although the veteran indicated that he 
received treatment for the right leg in 1947 by a private 
physician who is currently deceased, those records are not of 
record.  The medical evidence of records reflects a diagnosis 
for peripheral neuropathy beginning in the 1990s, which is 
more than one year after the veteran separated from service.  
Thus, the veteran does not meet the criteria for service 
connection for peripheral neuropathy of the right leg on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1998). 

As to the claim for service connection for a scar on the left 
side of the nose, the veteran maintains that he was involved 
in a motorvehicular accident in 1944 whereby he sustained an 
injury to the left side of the nose.  The Board notes that 
there are medical records reflecting an injury to the side of 
the nose during the veteran's service as a merchant marine.  
The records considered were those discussed supra.  While 
post service medical records reflect that the veteran has a 
scar to the left side of the nose, there is no medical 
opinion drawing an etiological opinion of such to service.  
Therefore, the Board must find the veteran's claim not well 
grounded.   

The Board notes that the only evidence relating the veteran 
's right lower extremity disability and scar on the left side 
of the nose to service is the veteran.  The Board has 
considered the veteran's testimonies and that of his spouse 
provided at personal hearings before hearing officers in 
February 1993 and January 1994.  The Board finds these 
testimonies credible.  However, such evidence cannot be 
accepted for the proposition that such disorders were 
etiologically related to service.  The record does not 
reflect that either the veteran or his spouse are medical 
professionals.  Thus, lay persons such as the veteran and his 
family members are not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, their personal beliefs that a relationship 
exists between the veteran's claimed disabilities and his 
military service cannot serve to prove that the disability 
for which the veteran claims service connection was incurred 
in or aggravated by service.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for peripheral neuropathy of the right leg 
is denied.  

Service connection for a scar on the left side of the nose is 
denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

